                                         UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TEXAS
                                               SAN ANTONIO DIVISION
IN RE:                                                             §                  CASE NO.
Cornell Davis, Jr.                                                 §
Chandra Marie Lee Siler-Davis                                      §                  Chapter 13
                                                                   §
       Debtor(s)



                                         CHAPTER 13 PLAN AND MOTIONS FOR
                                          VALUATION AND LIEN AVOIDANCE

                                                              AMENDED

 If you oppose the Plan's treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION to
 confirmation no later than fourteen (14) days before the confirmation hearing date.

 Use of the singular word "Debtor" in this Plan includes the plural where applicable. All section references ("§") are to the
 Bankruptcy Code unless otherwise noted.


The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
Plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision will
be ineffective if set out later in the Plan.
                                                           1. Plan Overview

 1.1   A limit on the amount of secured claim based on valuation of collateral for the                   Included          Not included
       claim, set out in Sections 7.8 and 7.9, which may result in a partial payment or no
       payment at all to the secured creditor

 1.2   Avoidance of a wholly unsecured lien or judicial lien or nonpossessory,                           Included          Not included
       nonpurchase-money security interest, set out in Sections 7.9 and 7.10

 1.3   Nonstandard provisions, set out in Section 8                                                      Included          Not included


                                                           2. Plan Summary

2.1    Debtor's Plan payment will be       $2,500.00     per month, paid by       3rd Party Epay (if accepted by Trustee),
            Payroll Order, or     Direct (Money Order or Cashier's Check). Variable payments, if applicable, are proposed as
       follows:

         Months                                                          Amount of Monthly Payment

       The term of the Plan is     60      months. The gross amount to be paid to the Trustee (sometimes, the "base amount")
       is    $150,000.00 .

2.2    Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the extent of the value
       of the collateral or the amount of the claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately
             3      % to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in
       the Plan.

       This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
       distributions under the plan as confirmed. Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
       Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
       this Division for information on procedures and deadlines.

2.3    The aggregate value of Debtor's non-exempt assets is:              $0.00       .



                                                                    1
Debtor    Cornell Davis, Jr.                                                               Case number
          Chandra Marie Lee Siler-Davis

                                                     3. Vesting of Estate Property

              Upon confirmation of the Plan, all property of the estate SHALL vest in the Debtor, shall not remain property of the
              estate, and shall not be subject to the automatic stay of § 362; provided however, in the event of conversion of this
              case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

              Upon confirmation of the Plan, all property of the estate SHALL NOT vest in the Debtor, shall remain property of the
              estate, and shall remain subject to the automatic stay of § 362.


                                               4. Tax Refunds and Annual Tax Returns
4.1      Tax Refunds.

         All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated
         as set forth below:

         1)   The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon
              receipt, be paid and turned over to the Trustee as additional disposable income and such amount shall increase the
              base amount of the Plan. The Plan shall be deemed modified accordingly, and the Trustee will file a notice of plan
              modification within 21 days of receipt of the tax refund;

         2)   This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;

         3)   The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

         4)   Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax refund otherwise
              payable to the Plan under subparagraph (1) with twenty-one (21) day negative notice as set forth in Local Rule
              9014(a) if, at the time of receipt of a refund, Debtor's Plan provides for the payment of 100% of allowed general
              unsecured claims within the term of this Plan. If the Trustee does not object within the twenty-one (21) day negative
              notice period, Debtor may retain that portion of the tax refund.

         The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

4.2      Annual Tax Returns.
         Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required
         to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. If
         this is a joint case, each Debtor shall comply with this provision if separate returns are filed.

                                         5. Pre-Confirmation Adequate Protection Payments

         Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below, and
         pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

         A.   All pre-confirmation payments if required by § 1326(c) and proposed below will be made by the Chapter 13 Trustee
              without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a) and
              28 U.S.C. § 586(e).

         B.   If the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-
              confirmation adequate protection payments due, then such payments shall be paid on a pro rata basis, with the
              exception of ongoing monthly mortgage payments made by the Trustee.

         C.   Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is
              due. To receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a
              timely filed and allowed proof of claim. The proof of claim must include proof of the creditor's security interest and
              shall be served on the Chapter 13 Trustee, the Debtor and Debtor's attorney. The Trustee will thereafter commence
              disbursement of pre-confirmation adequate protection payments in the next regularly scheduled monthly
              disbursement following the filing of the claim, subject to normal operating procedures.




                                                                     2
Debtor    Cornell Davis, Jr.                                                                 Case number
          Chandra Marie Lee Siler-Davis

         D.   The Debtor proposes the following pre-confirmation adequate protection ("AP") payments. The Trustee shall apply
              pre-confirmation adequate protection payments to accrued interest, if applicable, and then to principal. AP payments
              shall cease upon confirmation of the Plan.


 Creditor & Collateral                                          Monthly AP           Interest Rate,     Other Treatment
                                                                Payment              If Claim is        Remarks
                                                                                     Over Secured

                                  6. Executory Contracts / Unexpired Leases / Contracts for Deed

6.1      Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
         leases, and/or contracts for deed as follows:


 Creditor                                                   Property or Contract Description                        Current Monthly
                                                                                                                    Payment to be Paid
                                                                                                                    Directly by the
                                                                                                                    Debtor

6.2      Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired
         leases, and/or contracts for deed:


 Creditor                                                                 Property


                                                          7. Treatment of Claims

7.1      Administrative Claims and Request for Attorney Fees.
         The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All
         other administrative claims, including Debtor's attorney fees, shall be paid according to the terms of this Plan.

         Upon confirmation of the Plan, the Court approves and awards          $3,600.00      to Debtor's attorney as an adminstrative
         claim for legal services performed in this case in accordance with the applicable benchmark. Debtor's attorney may file
         applications for additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Rules for the
         Western District of Texas, and the Standing Order for Chapter 13 Administration for the division in which this case is
         pending. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
         class on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

 Debtor's Attorney                                     Amount of Fee Paid       Payment                 Additional
                                                       Through the Plan         Method:                 Provisions

Malaise Law Firm                                                    $3,200.00         Standing Order    See special provisions
                                                                                      Other

7.2      Priority Claims.

         All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by
         the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is
         provided for under § 1322(a)(4). Unless the Plan provides otherwise, the distributions shall be made by the Trustee. If
         the Plan identifies a creditor's claim as a priority claim and the creditor files the claim as a general unsecured claim, the
         claim shall be treated as a general unsecured claim unless otherwise ordered by the Court. If any priority claim is filed
         for a debt that was either not scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a
         priority claim unless otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless
         otherwise ordered by the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

         The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount, the amount to be
         paid pursuant to the Plan shall be the amount due on the allowed claim.



                                                                      3
Debtor    Cornell Davis, Jr.                                                                   Case number
          Chandra Marie Lee Siler-Davis

         Domestic Support Obligations ("DSO"). The Trustee shall pay all pre-petition DSO claims through the Plan unless the
         Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder's
         agent, pursuant to the terms of the DSO.

         The Trustee shall disburse payments to the following creditors holding priority claims:

 Creditor                                            Description                                      Est. Claim          Est.
                                                                                                      Amount              Monthly
                                                                                                                          Payment


         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
         pro rata basis.

7.3      Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.

         The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases, and/or
         contracts for deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of claim and the claim
         for arrears or the ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall
         be based on the creditor's claim unless a different amount is established by court order.

         Those creditors holding claims within this class are as follows:

 Creditor & Collateral                                     Arrears & Treatment of                     Amount of Ongoing Monthly
                                                           Arrears Through the Plan                   Payment Through the Plan


7.4      Collateral to be Surrendered.
         Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically terminate with
         regard to the collateral surrendered. Upon entry of such order, the creditor shall have ninety (90) days from the date of
         the order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will
         be paid as a general unsecured claim. Any such claim is subject to objection.

         Debtor surrenders the following collateral:


 Creditor                                         Collateral                                     Location of Collateral

Nissan Motor Acceptance                           2018 Nissan Titan (approx. 20,000 miles)
7.5      Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.
         [USE ONLY IF THERE IS NO DEFAULT]

         Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been
         paid in full as determined by the note and/or applicable non-bankruptcy law.

         If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the
         Plan for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and
         are deemed to be payments made pursuant to the Plan.

         The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 Creditor /                                            Debt              Monthly           Remarks                           Identify
 Collateral                                            Owed              Payment                                             Payer

Comal County Tax Assessor/Collector                        $4,133.00              $0.00 Annual property taxes                Escrow
355 Amaryllis

Magnolia Springs HOA                                           $300.00           $25.00 HOA Dues                             Debtor
355 Amaryllis


                                                                         4
Debtor    Cornell Davis, Jr.                                                                Case number
          Chandra Marie Lee Siler-Davis

Navy Federal Credit Union                               $35,653.00           $680.00 Long-term debt                     Debtor
2015 Mercedes C300 (approx. 33,000 miles)

7.6      Mortgage Creditors: Ongoing Mortgage Payments and Direct Mortgage Payments on Debtor's Principal Residence.
         Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROVISIONS
         8. Nonstandard Plan Provisions, the Trustee shall pay all post-petition monthly mortgage payments to the mortgagee.
         Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. If
         Debtor makes a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required
         below, the Trustee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage
         payment. Debtor shall provide to the Trustee all notices received from Mortgage Creditors including statements, escrow
         notices, default notifications, and notices concerning changes of the interest rate if a variable rate mortgage. The
         automatic stay is modified to permit Mortgage Creditors to issue such notices.

         The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed
         pursuant to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant to
         Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended Schedules I and J, and the Debtor
         shall do so on or within thirty (30) days after receiving such a request from the Trustee. If Debtor lacks the disposable
         income to pay the ongoing mortgage payment, the Trustee may seek dismissal. The Debtor or the Trustee may seek to
         modify the Plan based on Debtor's current income, Debtor's ongoing mortgage payment obligations, or as otherwise
         provided in § 1329.

         Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or 3002.1(c), the
         Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee reasonably believes that, under the
         circumstances, the increased payment should be Debtor's responsibility. The Trustee shall serve the Notice of Increase
         of Plan Payment on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (1) increase in the
         mortgage payment or claim for expense is caused by Debtor's failure to pay tax, insurance or other obligations to the
         mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor's full
         disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3)
         cases where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount
         provided under the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to
         general unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or otherwise.

         The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment, and the Plan
         base shall be correspondingly increased. The Debtor must file a motion to modify Plan, supported by amended
         Schedules I and J as well as income verification, if the Debtor believes there is not, at that time, sufficient disposable
         income to pay the increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased
         Plan payment. The Debtor's motion to modify Plan shall be filed no later than thirty (30) days after Trustee's Notice of
         Increase in Plan Payment is filed.

         It is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
         and this provision of the Plan shall serve as adequate notice of the possibility.

         If Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults,
         Debtor should file a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the
         payment of the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee.
         The motion to modify the Plan must state the name, address, and account number of the Mortgage Creditor to whom
         payments are to be made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of
         the post-petition delinquency including the gap between the date when Debtor modified the Plan and the date on which
         the Trustee is to commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in
         the event of a post-petition default.

         The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
         payments shall also apply.

         For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
         forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The Trustee and any party in interest
         may object. Debtor shall have the burden of proving at any hearing on confirmation of the Plan cause for such deviation.
         Avoidance of administrative fees alone shall not be considered cause.


                                                                     5
Debtor    Cornell Davis, Jr.                                                                     Case number
          Chandra Marie Lee Siler-Davis

         The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts. Those
         creditors holding a secured claim with ongoing mortgage payments are as follows:


 Creditor                            Property                             Monthly           Interest            Payment Due        Paid By:
                                     Address                              Mortgage          Rate (for           Date
                                                                          Payment           informational       (per contract)
                                                                                            purposes only)

Pacific Union Financial              355 Amaryllis                             $1,735.00          0.00%                               Trustee
                                                                                                                                      (Conduit)
                                                                                                                                      Debtor
                                                                                                                                      (Direct)

7.7      Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor's Principal Residence.
         Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule
         set forth below. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on
         Debtor's Principal Residence, the default will be deemed cured and the note reinstated according to its original terms,
         including the retention of any security interest. The pre-petition arrears set forth below is an estimate only and the
         Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor, unless a different amount is
         allowed pursuant to a court order.

         If there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid
         on a pro rata basis. If additional monies are available, the Trustee may, within his or her discretion, disburse such funds
         to this class on a pro rata basis.

         The following secured creditors hold claims for arrears in this class:

 Creditor                         Collateral                       Estimated         Monthly            Interest Rate Remarks
                                  Description                      Arrearage         Payment or         (If applicable)
                                                                                     Method of
                                                                                     Distribution

Magnolia Springs HOA              355 Amaryllis                           $300.00             $10.00          6.50%       HOA Arrears
Navy Federal Credit Union 2015 Mercedes C300                              $960.00             $22.00          6.50%
                          (approx. 33,000 miles)
Pacific Union Financial           355 Amaryllis                        $15,800.00          Pro-Rata           0.00%       Includes 3/19 pmt
7.8      Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910 Day Claims/1 Year
         Claims.

         Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1) the
         date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
         under § 1328. If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained
         by the creditors pursuant to applicable non-bankruptcy law.
         Debtor moves to value the collateral described below in the amounts indicated. The values as stated below represent
         the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this
         Motion and the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely
         objection is filed, the relief requested may be granted in conjunction with the confirmation of the Plan.

         The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of
         the collateral or the full payment of the claim as specified below, plus interest thereon at the rate specified in this Plan.
         Failure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A). Except for
         secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the collateral,
         the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under
         Section 7.11 below.




                                                                         6
Debtor    Cornell Davis, Jr.                                                                 Case number
          Chandra Marie Lee Siler-Davis

 Creditor /                                   Amount             Fair            Interest     Equal             Unsecured        910
 Collateral Description                       of Debt            Market          Rate         Monthly           Claim            Claim?
                                              (Est)              Value                        Payment                            ***

Conns Credit Corp                                  $4,609.00        $3,000.00        6.50%             $65.00      $1,609.00
Furniture
Conns Credit Corp                                  $2,401.00        $1,800.00        6.50%             $52.00           $0.00
Furniture & electronics
Conns Credit Corp                                  $1,333.00        $1,200.00        6.50%             $26.00        $133.00
Furniture
*** Debtor indicates, by notation ( ) that the collateral which secures the claim was purchased within 910 days if a vehicle or
within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).
         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
         pro rata basis.

         If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
         shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with
         interest at   6.5 % per annum and shall be paid on a pro rata basis as funds become available after payment of any
         fixed equal monthly payments payable to other secured creditors listed above.

7.9      Wholly Unsecured Claims.

 NOTICE OF DEBTOR'S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

 Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
 alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your lien.
 Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

 If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
 general unsecured claim, you must file an objection to the Plan no later than fourteen (14) days before the confirmation
 hearing date. If you fail to object, the Bankruptcy Court may approve the Plan without further notice.

 Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of
 its liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the
 Trustee, Debtor, and Debtor's counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition
 homeowners' association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition
 assessments; and (ii) other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with
 respect to post-petition fees and assessments, and are approved by the Court, if incurred during the pendency of the
 bankruptcy case.

 This provision does not apply if a secured creditor does not file a proof of claim.

 Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.


         The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the
         claim.

         If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
         pursuant to applicable non-bankruptcy law.

         Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 Creditor                                           Collateral                                       Fair Market        Amount of
                                                                                                     Value              Senior Lien(s)




                                                                     7
Debtor    Cornell Davis, Jr.                                                                Case number
          Chandra Marie Lee Siler-Davis

7.10     Motions to Avoid Lien Pursuant to § 522(f).

         The Bankruptcy Code allows certain liens to be avoided. If a lien is avoided, the creditor's claim, to the extent allowed,
         will be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor's
         estimate and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan
         shall be the amount due on the allowed claim.

         If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
         pursuant to applicable non-bankruptcy law.

         Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be
         filed no later than fourteen (14) days before the confirmation hearing date. If no timely objection is filed, the relief
         requested may be granted in conjunction with the confirmation of the Plan. (Debtor must list the specific exempt property
         that the lien impairs and the basis of the lien--e.g. judicial lien, non-PMSI, etc.).

 Creditor                                 Property Subject to                    Lien               Secured            Type of Lien
                                          Lien                                   Amount to          Amount
                                                                                 be Avoided         Remaining

7.11     General Unsecured Claims.
         Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but
         not limited to creditors' unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts
         or leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro
         rata basis and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in
         Debtor's schedules are estimates only, and payments to holders of allowed general unsecured claims shall be based
         upon allowed claim amounts.




                                                                      8
Debtor   Cornell Davis, Jr.                                                                 Case number
         Chandra Marie Lee Siler-Davis

                                                   8. Nonstandard Plan Provisions

Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.



 Attorney Fees
 Pay fees in full first 4 months then $250/mo or more as funds become available, pursuant to paragragh 2(e) of the 2016
 Standing Order.




Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

I certify that all nonstandard plan provisions are contained in this section of the Plan.

/s/ J. Todd Malaise                                                   Date: 3/1/2019
Debtor's Attorney or Pro Se Debtor
State Bar No. 00796984


/s/ Cornell Davis, Jr.
Debtor

/s/ Chandra Marie Lee Siler-Davis
Joint Debtor



                                                          Certificate of Service
Debtor shall be responsible for service of the Plan on the Trustee and all parties in interest.




                                                                     9
                                      UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION

  IN RE: Cornell Davis, Jr.                                                    CASE NO.
                                    Debtor


          Chandra Marie Lee Siler-Davis                                        CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on March 1, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ J. Todd Malaise
                                 J. Todd Malaise
                                 Bar ID:00796984
                                 Malaise Law Firm
                                 909 NE Loop 410, STE 300
                                 San Antonio TX, 78209
                                 (210) 732-6699



Alltran Education Inc                        Comal County Tax Assessor/Collector        Conns Credit Corp
xxx0036                                      205 N. Seguin Ave.                         xxxxx5032
840 S Frontage Rd                            New Braunfels, TX 78130                    3295 College St
Woodridge, IL 60517                                                                     Beaumont, TX 77701



American Web Loan                            Commonwealth Financial Systems             Cornell Davis, Jr.
522 North 14th Street, #130                  xxxxxxx40N1                                355 Amaryllis
Ponca City, OK 41601-4654                    Attn: Bankruptcy                           New Braunfels, TX 78132
                                             245 Main Street
                                             Dickson City, PA 18519


Attorney General of the US                   Conns Credit Corp                          Cornerstone/American Education
Department of Justice                        xxxxxxxxxxxxxxxxxxx0817                    Services
950 Pennsylvania Ave. NW                     3295 College St                            xxxxxxxxxxxxx0007
Washington, DC 20530                         Beaumont, TX 77701                         Attn: Bankruptcy
                                                                                        PO Box 2461
                                                                                        Harrisburg, PA 17105

Barrett, Daffin, Frappier,                   Conns Credit Corp                          Cornerstone/American Education
Turner & Engel, L.L.P                        xxxxxxxxxxxxxxxxxxx0518                    Services
4004 Belt Line Road, Ste 100                 3295 College St                            xxxxxxxxxxxxx0008
Addison, TX 75001                            Beaumont, TX 77701                         Attn: Bankruptcy
                                                                                        PO Box 2461
                                                                                        Harrisburg, PA 17105
                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION

  IN RE: Cornell Davis, Jr.                                                     CASE NO.
                                   Debtor


         Chandra Marie Lee Siler-Davis                                          CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #1)

Cornerstone/American Education              Credit One Bank                           I C System Inc
Services                                    xxxxxxxxxxxx6261                          xxxx4676
xxxxxxxxxxxxx0001                           ATTN: Bankruptcy Department               Attn: Bankruptcy
Attn: Bankruptcy                            PO Box 98873                              P.O. Box 64378
PO Box 2461                                 Las Vegas, NV 89193                       St. Paul, MN 55164
Harrisburg, PA 17105

Cornerstone/American Education              Credit One Bank                           Internal Revenue Service
Services                                    xxxxxxxxxxxx0416                          P.O. Box 7346
xxxxxxxxxxxxx0004                           ATTN: Bankruptcy Department               Philadelphia, PA 19101-7346
Attn: Bankruptcy                            PO Box 98873
PO Box 2461                                 Las Vegas, NV 89193
Harrisburg, PA 17105

Cornerstone/American Education              Credit Systems International, Inc         Kohls/Capital One
Services                                    xxxxx4258                                 xxxxxxxxxxxx8693
xxxxxxxxxxxxx0006                           Attn: Bankruptcy                          Kohls Credit
Attn: Bankruptcy                            PO Box 1088                               PO Box 3120
PO Box 2461                                 Arlington, TX 76004                       Milwaukee, WI 53201
Harrisburg, PA 17105

Cornerstone/American Education              EOS-CCA                                   Magnolia Springs HOA
Services                                    xxxx4611                                  c/o First Service Residential
xxxxxxxxxxxxx0005                           Attn: Bankruptcy                          PO Box 62024
Attn: Bankruptcy                            700 Longwater Dr.                         Newark, NJ 07101
PO Box 2461                                 Norwell, MA 02061
Harrisburg, PA 17105

Cornerstone/American Education              FedLoan Servicing                         Mary K. Viegelahn
Services                                    xxxxxxxxxxxxx0002                         Chapter 13 Standing Trustee
xxxxxxxxxxxxx0003                           Attn: Bankruptcy                          10500 Heritage Blvd, Ste. 201
Attn: Bankruptcy                            PO Box 69184                              San Antonio, TX 78216
PO Box 2461                                 Harrisburg, PA 17106
Harrisburg, PA 17105

Cornerstone/American Education              First Premier Bank                        Mr. Cooper
Services                                    xxxxxxxxxxxx9244                          8950 Cypress Waters Blvd.
xxxxxxxxxxxxx0002                           Attn: Bankruptcy                          Coppell, TX 75019
Attn: Bankruptcy                            PO Box 5524
PO Box 2461                                 Sioux Falls, SD 57117
Harrisburg, PA 17105

Covington Credit/smc                        I C System Inc                            Navy Federal Credit Union
xxxxxx6862                                  xxxx5741                                  xxxxxxxxxx1235
1050 N IH 35, Ste 600                       Attn: Bankruptcy                          Attn: Bankruptcy
New Braunfels, TX 78130                     PO Box 64378                              PO Box 3000
                                            St Paul, MN 55164                         Merrifield, VA 22119
                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION

  IN RE: Cornell Davis, Jr.                                                  CASE NO.
                                   Debtor


          Chandra Marie Lee Siler-Davis                                      CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

Navy Federal Credit Union                   Republic Finance Llc
xxxxxxxxxx3311                              xxxxxxxxx0576
Attn: Bankruptcy                            1928 S Seguin Ave Ste 10
PO Box 3000                                 New Braunfels, TX 78130
Merrifield, VA 22119


Nissan Motor Acceptance                     Security Service Fcu
xxxxxxxxxxx0001                             xxxxxx3020
Attn: Bankruptcy Dept                       16211 La Cantera Pkwy
PO Box 660360                               San Antonio, TX 78256
Dallas, TX 75266


OneMain Financial                           Security Service FCU
xxxxxxxxxxxx4680                            xxxxxx3000
Attn: Bankruptcy                            Risk Management
601 NW 2nd Street                           PO Box 691586
Evansville, IN 47708                        San Antonio, TX 78269


Pacific Union Financial                     Syncb/ccsycc
xxxxxxxxx2499                               xxxxxxxxxxxx5940
Attn: Bankruptcy                            Attn: Bankruptcy
1603 LBJ Freeway, Suite 500                 PO Box 965060
Farmers Branch, TX 75234                    Orlando, FL 32896


Pioneer Mid. Ctr.                           The Cash Store
xxxxxxxxxxxxxxxxxxx0411                     xxxxxxx8626
Attn: Bankruptcy                            2802 IH 35, Ste. C
4700 Belleview Ave, Suite 300               New Braunfels, TX 78130
Kansas City, MO 64112


Progressive Leasing                         US Attorney's Office
256 West Data Drive                         601 NW Loop 410, Ste 600
Draper, UT 84020                            San Antonio, TX 78216




Randolph Brook FCU                          VA Regional Office
xxxxx2874                                   Office of District Counsel
Attn: Bankruptcy Dept                       2515 Murworth Dr
PO Box 2097                                 Houston, TX 77054
Universal City, TX 78148
